        Case 5:20-cv-00218-DAE Document 13 Filed 10/23/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

RICARDO LOPEZ, BARBARA JEAN §                  No. 5:20-CV-218-DAE
SAENZ, JEANNETTE DIANA           §
GODDARD,                         §
                                 §
           Plaintiff,            §
                                 §
vs.                              §
                                 §
AQUA FINANCE, CONNEXUS           §
CREDIT UNION, ENERFUZE LLC, §
                                 §
           Defendants.           §
________________________________ §


    ORDER DIRECTING PLAINTIFF TO MOVE FOR DEFAULT AND TO
                   PROVIDE STATUS UPDATE

              The matter before the Court is the status of this case. A complaint

was filed against Defendants on February 24, 2020. (Dkt. # 1.) The docket in this

case indicates that service was returned executed on Defendants Aqua Finance and

Connexus Credit Union on May 28, 2020. (Dkts. ## 9, 10.) Since that time, these

Defendants have not filed an answer or other responsive pleading within the time

required for such. See Fed. R. Civ. P. 12(a)(1)(A). However, no action has been

taken by Plaintiffs to move for an entry of default or default judgment against these

Defendants.
        Case 5:20-cv-00218-DAE Document 13 Filed 10/23/20 Page 2 of 2




             Local Rule CV-55 states that “[i]f a defendant is in default, the court

may require the plaintiff to move for entry of default and a default judgment. If the

plaintiff fails to do so within the prescribed time, the court may dismiss the action,

without prejudice, as to the defendant.” W.D. Tex. Local Rule CV-55.

             In accordance with Local Rule CV-55, the Court ORDERS Plaintiff

to move for an entry of default and a default judgment against Defendant in

accordance with Rule 55 of the Federal Rules of Civil Procedure, within twenty-

one days of the date of this Order. Failure to do so will result in the Court’s

dismissal of Plaintiff’s claims without prejudice.

             Additionally, Plaintiffs notified the Court on September 28, 2020, that

they expected to file their proof of service on the remaining Defendant Enerfuze

LLC, on or before October 20, 2020. (Dkt. # 12.) The docket does not reflect that

service has yet occurred on this defendant despite being given extra time to

comply. Accordingly, Plaintiffs are ORDERED to file a proof of service on the

remaining Defendant in this case pursuant to Rule 4(m) within fourteen days of

the date of this Order, or the Court will dismiss this Defendant without prejudice.

             IT IS SO ORDERED.

             DATED: San Antonio, Texas, October 23, 2020.




                                                  ______________________________________
                                                  David Alan Ezra
                                          2       Senior United States District Judge
